DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated October 22, 2020 claims 1-20 were pending and claims 1-20 stood rejected.  Claims 1, 3-5, 7, 10, 12-14, 16 and 18 have been amended.  Claims 2, 11 and 19-20 have been cancelled.  Claim 21 has been added.  Claims 1, 3-10, 12-18 and 21 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 102(a)(2) rejection of claims 1-20 has been fully considered but is not persuasive.  Mintz discloses at column 6 lines 14-19 that “…The blockchain 114 may be tailored for managing virtual representations of a licensing agreement that contains and/or identifies ownership of and/or controls access to software and/or hardware.  The block-chain 114 may include one or more self-executing tokens 116”.  See also Mintz at column 6, lines 20-22. Clearly this recitation shows that the tokens of Mintz can be directed towards hardware only, software only, or a combination of both.  Mintz further discloses at column 6 lines 38-40 that “In other examples, self-executing token 116 may include rules for controlling ownership of itself, other self-executing tokens, or other tokens that do not include self-executing logic”.  Therefore it is clear to those skilled in the art that the teachings of Mintz can be applied to different permutations in which a particular self-executing token 
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-20 has been fully considered but is not persuasive.  Examiner first notes that the citations on page 13 appear to come from paragraphs 0096 and 0099, not 0097 and 0099 as indicated in remarks.  Examiner has reviewed these paragraphs and does not view these paragraphs as dispositive with regard to eligibility.  Prong Two of Step 2A requires the identification of additional elements that integrate the abstract idea into a practical application of the abstract idea.  Paragraph 0096 recites that “there is not currently a mechanism for tracking computing device that is accessible to different entities that are involved in the production and maintenance of such computing device”.  The paragraph goes on to recite (Examiner paraphrasing) that collectivizing all of the data about a particular device allows all participants to track devices and obtain device data.  The problem with this recitation is that it is not clear within this paragraph as what can be 
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 has been amended but the claim status identifier is shown as “original” instead of “currently amended”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, 12-18 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a system and as a system falls within one of the four categories of statutory subject matter satisfies Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as the 2019 PEG).  Claim 1 recites as follows:
1. A distributed ledger system that is configured to facilitate device management, comprising:
one or more processors;
memory in electronic communication with the one or more processors;
a device registry stored in the memory, the device registry comprising a plurality of device identifiers tokens representing a plurality of devices that have been registered with the distributed ledger system;
a software registry stored in the memory, the software registry comprising a plurality of software license tokens representing a plurality of software licenses that have been registered with the distributed ledger system;
transaction management components stored in the memory, the transaction management components being executable by the one or more processors to record, in a distributed ledger that is maintained by the distributed ledger system, device transaction information associated with the plurality of devices and software transaction information associated with the plurality of software licenses; and
access control components stored in the memory, the access control components being executable by the one or more processors to enforce access control policies related to the plurality of devices and the plurality of software licenses.
The analysis proceeds to Prong One of Step 2A where the claim is evaluated in order to determine whether the claim falls within one of the groupings of abstract ideas.  The claim recites a plurality of registered device tokens, a plurality of software license tokens and device transaction and software transaction information stored in memory and enforcing access control policies related to the plurality of devices and the plurality of software licenses.  The claim can be viewed as falling within two of the identified groupings of organizing human activity as the claim is tracking products and add-ons to those products in the form of the software licenses attached to those products.  Inventorying and tracking products in this manner can be viewed as a fundamental economic practice.  In addition the claim can also be viewed as at least indirectly managing interactions between people as the exchange of both the devices and the software from one party to another in transactions is a form of maintaining a paper trail of events involving the parties.  Therefore under Prong One of Step 2A the claim is deemed as ineligible.

Dependent claims 3-9 and 21 merely extend the abstract idea of claim 1 by reciting performing change of ownership along with consumption tracking, attaching the tokens to the devices and licenses as a result of a purchase, recitation of an owner identifier that is changed in response to a change in ownership, describing the access control operation with regard to both the device information and the software license 
The analysis then moves to Step 2B where the claim is analyzed in order to determine if the claim contains elements that provide significantly more than the abstract idea itself.  The claim recites one or more processors, memory, a device registry comprising device identifiers, a software registry comprising software license identifiers, transaction management components that record device transaction information and software transaction information in a distributed ledger and access control components that enforce access control policies related to the devices and licenses.  No clear technological improvement is present in the claim, nor is there any technological improvement resulting from an ordered combination of elements.  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited one or more processors do not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of registering device information and software license information, recording that information and regulating access to that information are operations that have previously been done by human beings in the same manner being claimed.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0103-0111 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are 
Claims 10, 12-15 and 17-18 recite operations that are similar to those described in claims 1-9 and introduce no additional elements.  Therefore claims 10, 12-15 and 17-18 are also held as being ineligible under Prongs One and Two of Step 2A and under Step 2B.  Therefore claims 10-20 are also held as being directed towards ineligible subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-10, 12-18 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mintz et al. (U.S. Patent 10,176,308, hereinafter referred to as Mintz).
As per claims 1, 10 and 18

Mintz discloses creating a plurality of device tokens for the plurality of devices, each device token representing a device that has been registered with the distributed ledger system (Figure 4 element 404, 3:53-63, 4:3-14, 15:7-18, 19:65-20:4, 20:36-39, 22:39-45)
Mintz discloses registering a plurality of software licenses with the distributed ledger system (Figure 4 elements 406 and 408, 5:28-33, 6:29-37, 14:43-64)
Mintz discloses creating a plurality of software license tokens for the plurality of software licenses, each software license token representing a software license that has been registered with the distributed ledger system (Figure 4 elements 406 and 408, 5:28-33, 6:29-37, 14:43-64)
Mintz discloses recording device transaction information associated with the plurality of devices in a device registry (5:23-34, 6:11-19, 6:53-7:9, 11:4-9, 19:32-45)
Mintz discloses recording software transaction information associated with the plurality of software licenses in a software registry (5:23-34, 6:11-19, 6:53-7:9, 11:4-9, 19:32-45)
Mintz discloses associating one of more software license tokens with a device token in response to a purchase of one or more software licenses for a device, wherein the one or more software license tokens represent the one or more software licenses, and wherein the device token represents the device (6:11-19 “In some examples, the blockchain 114 may be tailored for a particular purpose. For example, the blockchain 114 may provide a history of transactions related to entitlement of physical 114 may be tailored for managing virtual representations of a licensing agreement that contains and/or identifies ownership of and/or controls access to software and/or hardware. The blockchain 114 may include one or more self-executing tokens 116”, 6:20-22 “A self-executing token 116 may include a virtual representation of ownership of a tangible or intangible property, such as software or hardware”, 6:29-37 “In one example, the self-executing token may correspond to a virtual representation of a software licensing agreement, where the terms, conditions, definitions, and parties of the licensing agreement are digitally represented in the self-executing token 116. The self-executing token 116 may include logic that that controls launching, installing, engaging, and/or communicating with hardware and/or software licensed under the licensing agreement”, 6:38-49 “In other examples, self-executing token 116 may include rules for controlling ownership of itself, other self-executing tokens, or other tokens that do not include self-executing logic. For example, a self-executing token 116 may include rules for assigning the self-executing token between users and/or creating other self-executing tokens. In one example, the self-executing token 116 may correspond to a software-license agreement, for software which is licensed by a first party to a second party. The self-executing token 116 may include logic that determines whether such a transfer is valid according to terms and conditions of the software licensing agreement”, 16:63-67)
Mintz discloses enforcing access control policies related to the plurality of devices and the plurality of software licenses (15:43-16:21, 19:46-20:11, 20:25-28)
As per claim 3

Mintz discloses the plurality of software license tokens are executable by the one or more processors to perform one or more of changing ownership of the software license tokens (3:12-15, 3:59-64, 6:20-37, 6:63-7:9), recording the software transaction information in the software registry, enforcing software access control policies associated with the software license tokens (7:34-48), and tracking consumption of licensed software products on the plurality of devices (6:34-37, 14:28-42, 15:8-7-29)
As per claims 4 and 16
Mintz discloses wherein recording the device transaction information and recording the software transaction information comprise associating a device token with the software license token in response to a purchase of a registered software license for a registered device, the registered device being associated with the device token, and the registered software license being associated with the software license token (9:36-53, 16:61-67).
As per claims 5 and 12
Mintz discloses wherein changing the ownership of the device tokens comprises changing an owner identifier associated with the device token in response to a change in ownership of a registered device, the registered device being associated with the 
As per claims 6 and 13
Mintz discloses wherein changing the ownership of the software license tokens comprises changing an owner identifier associated with a software license token in response to a purchase of a registered software license, the registered software license being associated with the software license token (3:12-15, 3:59-64, 6:20-37, 6:63-7:9, 9:48-53, 15:59-62, 18:44-46, 19:42-45)
As per claims 7 and 14
Mintz discloses wherein enforcing the device access control policies associated with the device tokens comprises at least one of: restricting visibility of the device token within the distributed ledger system; or defining one or more users who are authorized to modify attributes of the device token and record transactions associated with the device token (6:34-37, 14:28-42, 15:7-29, 19:58-20:11)
As per claims 8 and 15
Mintz discloses wherein enforcing the device access control policies associated with the device tokens comprises at least one of: restricting visibility of a device token within the distributed ledger system; or defining one or more users who are authorized to modify attributes of the device token and record transactions associated with the device token (6:34-37, 14:28-42, 15:7-29, 19:58-20:11)
As per claims 9 and 17
Mintz discloses an application programming interface corresponding to the distributed ledger system (7:26-34, 8:4-6)

As per claim 21
Mintz discloses wherein the plurality of software license tokens are executable by the one or more processors to track consumption of licensed software products on the plurality of devices (21:18-52, 22:2-24).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES D NIGH/Senior Examiner, Art Unit 3685